DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7, 9, 12, 13, 16, 18, 19, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20200086780 A1) in view of Williams (US 6276286 B1) and Cao (US 20180183974 A1).
Regarding claim 1, Baker discloses a pellet grill, comprising: 
a direct current (DC) power supply configured to convert alternating current (AC) power received from an AC line power source into DC power (para. 41); 
a burn pot configured to combust pellet fuel (para. 32); 
an auger configured to deliver the pellet fuel to the burn pot (para. 34); 
a DC electric motor powered by the DC power supply and operatively coupled to the auger (para. 54); and 
one or more processors powered by the DC power supply and operatively coupled to the DC electric motor, the one or more processors to implement an automated auger jam detection protocol of the pellet grill (paras. 36, 40).

Baker fails to disclose:
the one or more processors configured to: 
detect a torque demand associated with the DC electric motor; 
determine whether the auger is jammed based on the torque demand; and 
in response to determining that the auger is jammed, command the DC electric motor to reverse a direction of rotation of the auger;
determine whether the jam has been automatically cleared in response to the direction of rotation of the auger being reversed; 
in response to determining that the jam has been automatically cleared, generate one or more notifications indicating that the jam was detected and has been automatically cleared; and 
cause the one or more notifications to be presented at a user interface of the pellet grill.

Williams discloses an auger for feeding a solid material, comprising: 
an auger (16 and/or 30); 
an auger motor (22 and/or 40) operatively coupled to the auger; and
one or more processors configured to: 
detect a torque demand associated with the electric motor (col. 5, lines 33-38); 
determine whether the auger is jammed based on the torque demand (col. 5, line 40-col. 6, line 29); 
in response to determining that the auger is jammed, command the electric motor to reverse a direction of rotation of the auger (col. 5, line 53 - col. 6, line 23); and
determine whether the jam has been automatically cleared in response to the direction of rotation of the auger being reversed (if the torque resistance decreases during the reverse motion, then the PLC determines that the jam has been cleared; see col. 5, line 57-65).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Baker wherein the one or more processors is configured to: detect a torque demand associated with the DC electric motor; determine whether the auger is jammed based on the torque demand; in response to determining that the auger is jammed, command the DC electric motor to reverse a direction of rotation of the auger; and determine whether the jam has been automatically cleared in response to the direction of rotation of the auger being reversed.  The motivation to combine is so that the controller can detect a jam in the auger caused by the pellet fuel, and then initiate an anti-jamming sequence to dislodge the fuel so that normal operations can resume.  

Cao teaches an error notification system for an electromechanical device such as a paper printer (paras. 1, 2), comprising one or more processors configured to: 
in response to determining that the error (e.g., jam) has been cleared, generate one or more notifications indicating that the error was detected and has been cleared (para. 122; see also para. 2) (note: the notification system does not distinguish whether the error is automatically cleared or manually cleared, but the system can generate a notification if the error is automatically cleared); and 
cause the one or more notifications to be presented at a user interface (para. 123).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Baker to comprise: in response to determining that the jam has been automatically cleared (Williams in view of Cao; Williams teaches automatically clearing the jam in the auger), generate one or more notifications indicating that the jam was detected and has been cleared; and cause the one or more notifications to be presented at a user interface of the pellet grill.  The motivation to combine is so that the user can be notified of the jam.  The user can then take appropriate steps if needed, e.g., steps to prevent the jam from occurring again in the future.   

Regarding claim 4, modified Baker discloses wherein the one or more processors, in connection with implementing the automated auger jam detection protocol, are configured to command the DC electric motor to reverse the direction of rotation of the auger by commanding the DC electric motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (Williams; col. 5, line 57 – col. 6, line 30).  
Regarding claim 5, modified Baker discloses wherein the one or more processors, in connection with implementing the automated auger jam detection protocol, are configured to determine that the auger is jammed based on detecting that a torque demand associated with the DC electric motor has increased (Williams; col. 5, line 33 – col. 6, line 30).    
Regarding claims 7, 24, modified Baker discloses wherein the one or more processors,  in connection with implementing the automated auger jam detection protocol, are configured to determine that the jam has been automatically cleared based on detecting that the torque demand associated with the DC electric motor has decreased in response to the direction of rotation of the auger being reversed (if the torque resistance decreases during the reverse motion, then the PLC determines that the jam has been cleared; see col. 5, line 57-65 of Williams).  
Regarding claim 9, modified Baker discloses (see rejection of claim 1 for citations unless otherwise noted) a method for implementing an automated auger jam detection protocol of a pellet grill, the method comprising: detecting a torque demand associated with a direct current (DC) electric motor of the pellet grill, the DC electric motor operatively coupled to an auger of the pellet grill, the auger configured to deliver pellet fuel to a burn pot of the pellet grill, the burn pot configured to combust the pellet fuel, the DC electric motor powered by a DC power supply of the pellet grill, the DC power supply configured to convert alternating current (AC) power received from an AC line power source into DC power; determining, via one or more processors of the pellet grill powered by the DC power supply and operatively coupled to the DC electric motor, whether the auger is jammed, based on the torque demand; and in response to determining that the auger is jammed, commanding the DC electric motor, via the one or more processors, to reverse a direction of rotation of the auger, determining, via the one or more processors, whether the jam has been automatically cleared in response to the direction of rotation of the auger being reversed; in response to determining that the jam has been automatically cleared, generating, via the one or more processors, one or more notifications indicating that the jam was detected and has been cleared; and presenting the one or more notifications at a user interface of the pellet grill.
Regarding claim 12, modified Baker discloses wherein commanding the DC electric motor to reverse the direction of rotation of the auger includes commanding the DC electric motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (Williams; col. 5, line 57 – col. 6, line 30).    
Regarding claim 13, modified Baker discloses wherein determining that the auger is jammed is based on detecting that a torque demand associated with the DC electric motor has increased (Williams; col. 5, line 33 – col. 6, line 30).      
Regarding claim 16, modified Baker discloses (see the rejection of claim 1 for citations unless otherwise noted) a non-transitory computer-readable storage medium (Baker, para. 52) comprising instructions that, when executed, cause one or more processors of a pellet grill, in connection with implementing the automated auger jam detection protocol, to at least: detect a torque demand associated with a direct current (DC) electric motor of the pellet grill, the DC electric motor operatively coupled to an auger of the pellet grill, the auger configured to deliver pellet fuel to a burn pot of the pellet grill, the burn pot configured to combust the pellet fuel, the DC electric motor powered by a DC power supply of the pellet grill, the DC power supply configured to convert alternating current (AC) power received from an AC line power source into DC power, the one or more processors powered by the DC power supply and operatively coupled to the DC electric motor; determine whether the auger is jammed, based on the torque demand; and in response to determining that the auger is jammed, command the DC electric motor to reverse a direction of rotation of the auger; determine whether the jam has been automatically cleared in response to the direction of rotation of the auger being reversed, in response to determining that the jam has been automatically cleared, generate one or more notifications indicating that the jam was detected and has been automatically cleared, and cause the one or more notifications to be presented at a user interface of the pellet grill.
Regarding claim 18, modified Baker discloses wherein the instructions, when executed, cause the one or more processors, in connection with implementing the automated auger jam detection protocol,  to command the DC electric motor to reverse the direction of auger by commanding the DC electric motor to repeatedly pulse the auger between a first direction of rotation and a second direction of rotation opposite the first direction of rotation (Williams; col. 5, line 57 – col. 6, line 30).    
Regarding claim 19, modified Baker discloses wherein the instructions, when executed, cause the one or more processors, in connection with implementing the automated auger jam detection protocol, to determine that the auger is jammed based on detecting that a torque demand associated with the DC electric motor has increased (Williams; col. 5, line 33 – col. 6, line 30).    
Regarding claims 21, 26, modified Baker discloses wherein the one or more notifications are one or more first notifications but fails to disclose wherein the one or more processors, in connection with implementing the automated auger jam detection protocol, to: in response to determining that the jam has not been cleared, generate one or more second notifications indicating that the jam was detected and has not been cleared; and cause the one or more second notifications to be presented at the user interface.  
However, Cao teaches or suggests that an audio tone (second notification) may be used in conjunction with the visual indicator (first notification) in response to determining that an error has been detected and has not been cleared; and cause the second notification to be presented at a user interface (small speaker) (see para. 96).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Baker to include: in response to determining that the jam has not been cleared, generate one or more second notifications indicating that the jam was detected and has not been cleared; and cause the one or more second notifications to be presented at the user interface.  The motivation to include a second notification is so that the user can be made aware of the fault.  The audio indication would alert a user who may be at a distance away from the grill, and who may not see the visual indicator.  
Regarding claim 22, modified Baker discloses wherein determining that the jam has been automatically cleared is based on detecting that the torque demand associated with the DC electric motor has decreased in response to the direction of rotation of the auger being reversed (if the torque resistance decreases during the reverse motion, then the PLC determines that the jam has been cleared; see col. 5, line 57-65 of Williams).  
Regarding claim 23, modified Baker discloses (see rejection of claim 21) wherein the one or more notifications are one or more first notifications, and wherein in response to determining that the jam has not been automatically cleared, generate, via the one or more processors, one or more second notifications indicating that the jam was detected and has not been automatically cleared; and presenting the one or more second notifications to be presented at the user interface.
Claims 8, 15, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20200086780 A1) in view of Williams (US 6276286 B1) and Cao (US 20180183974 A1), as applied to claim 1, and further in view of Lim (US 20190293470 A1).
Regarding claims 8, 25, modified Baker fails to disclose wherein the one or more processors, in connection with implementing the automated auger jam detection protocol, are further configured to cause the one or more notification to be wirelessly transmitted from the pellet grill to a mobile device located remotely from the pellet grill.  However, Lim teaches a wireless alert system, wherein the one or more processors are further configured to cause the notification to be wirelessly transmitted from a cooking appliance to a mobile device located remotely from the cooking appliance (para. 48).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Baker wherein the one or more processors, in connection with implementing the automated auger jam detection protocol, are further configured to cause the one or more notification to be wirelessly transmitted from the pellet grill to a mobile device located remotely from the pellet grill.  The motivation to combine is so that a remotely located operator can be alerted as to the status of the auger.  The operator can then take appropriate action if a fault condition arises. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but the arguments do not apply to the current rejections.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762